Exhibit 10.1

 

 

EMPLOYMENT AGREEMENT

 

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of the 3rd
day of March 2008, by and between WYNN LAS VEGAS, LLC (“Employer”) and DAVID
SISK (“Employee”).

W I T N E S S E T H:

WHEREAS, Employer is a limited liability company duly organized and existing
under the laws of the State of Nevada, maintains its principal place of business
at 3131 Las Vegas Boulevard South, Las Vegas, Nevada, 89109 and is engaged in
the business of developing, owning and operating a casino resort at such place
of business; and,

WHEREAS, Employee and Employer previously entered into an Employment Agreement
dated as of David Sisk pursuant to which Employee serves as Senior Vice
President & Chief Financial Officer of Employer (the “Prior Agreement”); and

WHEREAS, the Prior Agreement terminated by its terms as of October 20, 2007 and
Employee and Employer desire to enter into this Agreement to ensure the
continued employment of Employee by Employer; and

WHEREAS, in furtherance of its business, Employer has need of qualified,
experienced personnel; and,

WHEREAS, Employee is an adult individual residing at 10008 Laurel Springs, Las
Vegas, Nevada 89134; and,

WHEREAS, Employer is willing to continue to employ Employee, and Employee is
desirous of accepting employment from Employer under the terms and pursuant to
the conditions set forth herein;

NOW, THEREFORE, for and in consideration of the foregoing recitals, and in
consideration of the mutual covenants, agreements, understandings, undertakings,
representations, warranties and promises hereinafter set forth, and intending to
be legally bound thereby, Employer and Employee do hereby covenant and agree as
follows:



--------------------------------------------------------------------------------

1. DEFINITIONS. As used in this Agreement, the words and terms hereinafter
defined have the respective meanings ascribed to them, unless a different
meaning clearly appears from the context:

(a) “Affiliate” - means with respect to a specified Person, any other Person who
or which is (i) directly or indirectly controlling, controlled by or under
common control with the specified Person, or (ii) any member, director, officer
or manager of the specified Person. For purposes of this definition, only,
“control”, “controlling”, and “controlled” mean the right to exercise, directly
or indirectly, more than fifty percent (50%) of the voting power of the
stockholders, members or owners and, with respect to any individual,
partnership, trust or other entity or association, the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of the controlled entity. For purposes hereof, “Person” shall mean an
individual, partnership, corporation, limited liability company, business trust,
joint stock company, trust, unincorporated association, joint venture or other
entity of whatever nature.

(b) “Adjusted Property EBITDA” means earnings before interest, taxes,
depreciation, amortization, pre-opening costs, property charges and other,
corporate expenses, stock-based compensation, contract termination fee, and
other non-operating income and expenses calculated in the same manner as
Employer calculated the Adjusted Property EBITDA for the calendar year ended
December 31, 2007.

(c) “Anniversary” - means each anniversary date of the Effective Date during the
Term (as defined in Paragraph 5 hereof).

(d) “Cause” - means

(i) the willful destruction by Employee of the property of Employer or its
Affiliate having a material value to Employer or such Affiliate;

(ii) fraud, embezzlement, theft, or comparable dishonest activity committed by
Employee (excluding acts involving a de minimis dollar value and/or not related
to Employer or its Affiliate);

(iii) Employee’s conviction of or entering a plea of guilty or nolo contendere
to any crime constituting a felony or any misdemeanor involving fraud,
dishonesty or moral turpitude (excluding acts involving a de minimis dollar
value and/or not related to Employer or its Affiliate);

(iv) Employee’s breach, neglect, refusal, or failure to materially discharge
Employee’s duties (other than due to physical or mental illness) commensurate
with Employee’s title and function, or Employee’s failure to comply with the
lawful directions of Employer, that is not cured within fifteen (15) days after
Employee has received written notice thereof from Employer;

 

2



--------------------------------------------------------------------------------

(v) a willful and knowing material misrepresentation to Employer’s or its
Affiliate’s Board of Directors;

(vi) a willful violation of a material policy of Employer or its Affiliate,
which does or could result in material harm to Employer or to Employer’s
reputation, or that of its Affiliate; or

(vii) Employee’s material violation of a statutory or common law duty of loyalty
or fiduciary duty to Employer or its Affiliate,

provided, however, that Employee’s disability due to illness or accident or any
other mental or physical incapacity shall not constitute “Cause” as defined
herein.

(e) “Change of Control” - means the occurrence, after the Effective Date, of any
of the following events:

(i) any “Person” or “Group” (as such terms are defined in Section 13(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”) and the rules and
regulations promulgated thereunder), excluding any Excluded Stockholder, is or
becomes the “Beneficial Owner” (within the meaning of Rule 13d-3 promulgated
under the Exchange Act), directly or indirectly, of securities of Employer, or
of any entity resulting from a merger or consolidation involving Employer,
representing more than fifty percent (50%) of the combined voting power of the
then outstanding securities of Employer or such entity;

(ii) the individuals who, as of the Effective Date, are members of Employer’s
Board of Directors (the “Existing Directors”) cease, for any reason, to
constitute more than fifty percent (50%) of the number of authorized directors
of Employer as determined in the manner prescribed in Employer’s Articles of
Incorporation and Bylaws; provided, however, that if the election, or nomination
for election, by Employer’s stockholders of any new director was approved by a
vote of at least fifty percent (50%) of the Existing Directors, such new
director shall be considered an Existing Director; provided further, however,
that no individual shall be considered an Existing Director if such individual
initially

 

3



--------------------------------------------------------------------------------

assumed office as a result of either an actual or threatened “Election Contest”
(as described in Rule 14a-11 promulgated under the Exchange Act) or other actual
or threatened solicitation of proxies by or on behalf of anyone other than the
Board (a “Proxy Contest”), including by reason of any agreement intended to
avoid or settle any Election Contest or Proxy Contest; or

(iii) the consummation of (x) a merger, consolidation or reorganization to which
Employer is a party, whether or not Employer is the Person surviving or
resulting therefrom, or (y) a sale, assignment, lease, conveyance or other
disposition of all or substantially all of the assets of Employer, in one
transaction or a series of related transactions, to any Person other than
Employer, where any such transaction or series of related transactions as is
referred to in clause (x) or clause (y) above in this subparagraph (iii) (singly
or collectively, a “Transaction”) does not otherwise result in a “Change of
Control” pursuant to subparagraph (i) of this definition of “Change of Control”;
provided, however, that no such Transaction shall constitute a “Change of
Control” under this subparagraph (iii) if the Persons who were the stockholders
of Employer immediately before the consummation of such Transaction are the
Beneficial Owners, immediately following the consummation of such Transaction,
of fifty percent (50%) or more of the combined voting power of the then
outstanding voting securities of the Person surviving or resulting from any
merger, consolidation or reorganization referred to in clause (x) above in this
subparagraph (iii) or the Person to whom the assets of Employer are sold,
assigned, leased, conveyed or disposed of in any transaction or series of
related transactions referred in clause (y) above in this subparagraph (iii), in
substantially the same proportions in which such Beneficial Owners held voting
stock in Employer immediately before such Transaction.

For purposes of the foregoing definition of “Change of Control,” the term
“Excluded Stockholder” means Stephen A. Wynn, the spouse, siblings, children,
grandchildren or great grandchildren of Stephen A. Wynn, any trust primarily for
the benefit of the foregoing persons, or any Affiliate of any of the foregoing
persons.

(f) “Complete Disability” - means the inability of Employee, due to illness or
accident or other mental or physical incapacity, to perform Employee’s
obligations under this Agreement for a period as defined by Employer’s local
disability plan or plans.

 

4



--------------------------------------------------------------------------------

(g) “Confidential Information” - means any information that is possessed or
developed by or for Employer or its Affiliate and which relates to the
Employer’s or Affiliate’s existing or potential business or technology, which is
not generally known to the public or to persons engaged in business similar to
that conducted or contemplated by Employer or Affiliate, or which Employer or
Affiliate seeks to protect from disclosure to its existing or potential
competitors or others, and includes without limitation know how, business and
technical plans, strategies, existing and proposed bids, costs, technical
developments, purchasing history, existing and proposed research projects,
copyrights, inventions, patents, intellectual property, data, process, process
parameters, methods, practices, products, product design information, research
and development data, financial records, operational manuals, pricing and price
lists, computer programs and information stored or developed for use in or with
computers, customer information, customer lists, supplier lists, marketing
plans, financial information, financial or business projections, and all other
compilations of information which relate to the business of Employer or
Affiliate, and any other proprietary material of Employer or Affiliate, which
have not been released to the general public. Confidential Information also
includes information received by Employer or any of its Affiliates from others
that the Employer or Affiliate has an obligation to treat as confidential.

(h) “Effective Date” – means October 27, 2007.

(i) “Good Reason” - means the occurrence, of any of the following (except with
Employee’s written consent or resulting from an isolated, insubstantial and
inadvertent action not taken in bad faith and which is remedied by Employer or
its Affiliate promptly after receipt of notice thereof from Employee):

(i) Employer or an Affiliate reduces Employee’s Base Salary (as defined in
Subparagraph 7(a) below);

(ii) Employer discontinues its bonus plan in which Employee participates as in
effect without immediately replacing such bonus plan with a plan that is the
substantial economic equivalent of such bonus plan, or amends such bonus plan so
as to materially reduce Employee’s potential bonus at any given level of
economic performance of Employer or its successor entity;

 

5



--------------------------------------------------------------------------------

(iii) Employer materially reduces the aggregate benefits and perquisites to
Employee from those being provided;

(iv) Employer or any of its Affiliates requires Employee to change the location
of Employee’s job or office, so that Employee will be based at a location more
than 25 miles from the location of Employee’s job or office;

(v) Employer or any of its Affiliates reduces Employee’s responsibilities or
directs Employee to report to a person of lower rank or responsibilities than
the person to whom Employee reported; or

(vi) the successor to Employer fails or refuses expressly to assume in writing
the obligations of Employer under this Agreement.

For purposes of this Agreement, a determination by Employee that Employee has
“Good Reason” shall be final and binding on Employer and Employee absent a
showing of bad faith on Employee’s part.

(j) “Original Hire Date” – means October 27, 2003.

(k) “Separation Payment” - means a sum equal to (A) Employee’s Base Salary (as
defined in Subparagraph 7(a) of this Agreement) for the twelve (12) months
following termination, plus (B) the bonus that was paid to Employee under
Subparagraph 7(b) for the preceding bonus period, projected over the twelve
(12) months following that bonus period, plus (C) any accrued but unpaid
vacation pay, plus (D) any Gross-Up Payment required by Exhibit 1 to this
Agreement, which is incorporated herein by reference, said sum to be paid out
over twelve (12) months in such weekly, bi-weekly or semi-monthly installments
as shall be convenient to Employer.

(l) “Trade Secrets” - means unpublished inventions or works of authorship, as
well as all information possessed by or developed by or for Employer or its
Affiliate, including without limitation any formula, pattern, compilation,
program device, method, technique, product, system, process, design, prototype,
procedure, computer programming or code that (i) derives independent economic
value, actual or potential, from not being generally known to, and not being
readily ascertainable by proper means by the public or other persons who can
obtain economic value from its disclosure or use; and (ii) is the subject of
efforts that are reasonable to maintain its secrecy.

 

6



--------------------------------------------------------------------------------

(m) “Work of Authorship” - means any computer program, code or system as well as
any literary, pictorial, sculptural, graphic or audio visual work, whether
published or unpublished, and whether copyrightable or not, in whatever form and
jointly with others that (i) relates to any of Employer’s or its Affiliate’s
existing or potential products, practices, processes, formulations,
manufacturing, engineering, research, equipment, applications or other business
or technical activities or investigations; or (ii) relates to ideas, work or
investigations conceived or carried on by Employer or its Affiliate or by
Employee in connection with or because of performing services for Employer or
its Affiliate.

2. BASIC EMPLOYMENT AGREEMENT/TERMINATION OF PRIOR AGREEMENT. Subject to the
terms and pursuant to the conditions hereinafter set forth, Employer hereby
employs Employee during the Term hereinafter specified to serve in a capacity,
under a title, and with such duties not inconsistent with those set forth in
Section 3 of this Agreement, as the same may be modified and/or assigned to
Employee by Employer from time to time; provided, however, that no change in
Employee’s duties shall be permitted if it would result in a material reduction
in the level of Employee’s duties as in effect prior to the change, it being
understood, however, that a change in Employee’s reporting responsibilities is
not, itself, a basis for finding a material reduction in the level of duties.

As of the Effective Date, this Agreement supersedes and replaces any and all
prior employment agreements (including, but not limited to, the Prior
Agreement), change in control agreements and severance plans or agreements,
whether written or oral, by and between Employee, on the one side, and Employer
or any of Employer’s Affiliates, on the other side, or under which Employee is a
participant. From and after the Effective Date, Employee shall be employed by
Employer under the terms and pursuant to the conditions set forth in this
Agreement.

3. DUTIES OF EMPLOYEE. Employee shall perform such duties assigned to Employee
by Employer as are generally associated with the duties of Executive Vice
President & Chief Financial Officer for Employer or such similar duties as may
be assigned to Employee by Employer as Employer may determine. Employee’s duties
shall include, but not be limited to: (i) the efficient and continuous operation
of Employer and its Affiliates; (ii) the preparation of relevant budgets and
allocation or relevant funds; (iii) the selection and delegation of duties and
responsibilities of subordinates; (iv) the direction, review and oversight of
all programs under Employee’s supervision; and (v) such other and further duties
as may be assigned by Employer to Employee from time to time. The foregoing
notwithstanding, Employee shall devote such time to Employer’s Affiliates as may
be required by Employer, provided such duties are not inconsistent with
Employee’s primary duties to Employer hereunder.

 

7



--------------------------------------------------------------------------------

4. ACCEPTANCE OF EMPLOYMENT. Employee hereby unconditionally accepts the
employment set forth hereunder, under the terms and pursuant to the conditions
set forth in this Agreement. Employee hereby covenants and agrees that, during
the Term, Employee will devote the whole of Employee’s normal and customary
working time and best efforts solely to the performance of Employee’s duties
under this Agreement and that, except upon Employer’s prior express written
authorization to that effect, Employee shall not perform any services for any
casino, hotel/casino or other similar gaming or gambling operation not owned by
Employer or any of Employer’s Affiliates.

5. TERM. Unless sooner terminated as provided in this Agreement, the term of
this Agreement (the “Term”) shall consist of three (3) years commencing on the
Effective Date of this Agreement and terminating on October 27, 2010 at which
time the terms of this Agreement shall expire and shall not apply to any
continued employment of Employee by Employer, except for those obligations under
Paragraphs 9 and 10. Following the Term, unless the parties enter into a new
written contract of employment, (a) any continued employment of Employee shall
be at-will, (b) any or all of the other terms and conditions of Employee’s
employment may be changed by Employer at its discretion, with or without notice,
and (c) the employment relationship may be terminated at any time by either
party, with or without cause or notice.

6. SPECIAL TERMINATION PROVISIONS. Notwithstanding the provisions of Section 5
of this Agreement, this Agreement shall terminate upon the occurrence of any of
the following events:

(a) the death of Employee;

(b) the giving of written notice from Employer to Employee of the termination of
this Agreement upon the Complete Disability of Employee;

(c) the giving of written notice by Employer to Employee of the termination of
this Agreement upon the discharge of Employee for Cause (Employer’s right to
terminate for Cause (as defined in Section 1(d) shall survive the expiration of
this Agreement);

(d) the giving of written notice by Employer to Employee of the termination of
this Agreement following a disapproval of this Agreement or the denial,
suspension, limitation or revocation of Employee’s License (as defined in
Subsection 8(b) of this Agreement);

(e) the giving of written notice by Employer to Employee of the termination of
this Agreement without Cause, provided, however, that after such notice,
Employer must make the Separation Payment to Employee;

(f) the giving of written notice by Employee to Employer upon a material breach
of this Agreement by Employer, which material breach remains uncured for a
period of thirty (30) days after the giving of such notice, provided, however,
that after the expiration of such cure period without the cure having been
effected, Employer must make the Separation Payment to Employee; or

 

8



--------------------------------------------------------------------------------

(g) at Employee’s sole election in writing as provided in Paragraph 17 of this
Agreement, within ten (10) days after both a Change of Control and as a result
of Good Reason, provided, however, that after Employer’s receipt of Employee’s
written election, Employer must make the Separation Payment to Employee.

In the event of a termination of this Agreement pursuant to the provisions of
Subparagraph 6(a), (b), (c) or (d), Employer shall not be required to make any
payments to Employee other than payment of Base Salary and vacation pay accrued
but unpaid through the termination date. In the event of a termination of this
Agreement pursuant to the provisions of Subparagraph 6(e), (f) or (g), Employee
will also be entitled to receive health benefits coverage for Employee and
Employee’s dependents under the same plan(s) or arrangement(s) under which
Employee was covered immediately before Employee’s termination, or plan(s)
established or arrangement(s) provided by Employer or any of its Affiliates
thereafter. Such health benefits coverage shall be paid for by Employer to the
same extent as if Employee were still employed by Employer, and Employee will be
required to make such payments as Employee would be required to make if Employee
were still employed by Employer. The health benefits provided under this
Paragraph 6 shall continue until the earlier of (x) the expiration of the period
for which the Separation Payment is paid, (y) the date Employee becomes covered
under any other group health plan not maintained by Employer or any of its
Affiliates; provided, however, that if such other group health plan excludes any
pre-existing condition that Employee or Employee’s dependents may have when
coverage under such group health plan would otherwise begin, coverage under this
Paragraph 6 shall continue (but not beyond the period described in clause (x) of
this sentence) with respect to such pre-existing condition until such exclusion
under such other group health plan lapses or expires. In the event Employee is
required to make an election under Sections 601 through 607 of the Employee
Retirement Income Security Act of 1974, as amended (commonly known as COBRA) to
qualify for the health benefits described in this Paragraph 6, the obligations
of Employer and its Affiliates under this Paragraph 6 shall be conditioned upon
Employee’s timely making such an election. In the event of a termination of this
Agreement pursuant to any of the provisions of this Paragraph 6, Employee shall
not be entitled to any benefits pursuant to any severance plan in effect by
Employer or any of Employer’s Affiliates.

7. COMPENSATION TO EMPLOYEE. For and in complete consideration of Employee’s
full and faithful performance of Employee’s duties under this Agreement,
Employer hereby covenants and agrees to pay to Employee, and Employee hereby
covenants and agrees to accept from Employer, the following items of
compensation:

(a) Base Salary. Employer hereby covenants and agrees to pay to Employee, and
Employee hereby covenants and agrees to accept from Employer, a base salary at
the rate of Five Hundred Thousand Dollars ($500,000) per annum, payable in such
weekly, bi-weekly or semi-monthly

 

9



--------------------------------------------------------------------------------

installments as shall be convenient to Employer (the “Base Salary”). Such Base
Salary may be subject to periodic merit reviews and may be increased, but not
decreased, as a result of any such review. Such Base Salary shall be exclusive
of and in addition to any other benefits which Employer, in its sole discretion,
may make available to Employee including, but not limited to any bonus plan,
stock incentive plan, profit sharing plan, pension plan, retirement plan,
disability or life insurance plan, medical and/or hospitalization plan, or any
other benefit plan which may be in effect during the Term.

(b) Bonus Compensation. Employee will be eligible to receive a bonus at such
times and in such amounts as Employer may determine in Employer’s discretion in
accordance with the Employer bonus plan; provided however, that so long as the
Employer achieves an annual Adjusted Property EBITDA in an amount equal to or
greater than Four Hundred Seventeen Million Dollars ($417,000,000.00),
Employee’s annual bonus shall not be less than the bonus Employee received for
the 2007 calendar year (which bonus was actually paid in the first quarter of
2008). Employer retains the discretion to adopt or amend any bonus plan at any
time.

(c) Employee Benefit Plans. Employer hereby covenants and agrees that it shall
include Employee, if otherwise eligible, in any profit sharing plan, pension
plan, retirement plan, disability or life insurance plan, medical and/or
hospitalization plan, and any other benefit plan which may be placed in effect
by Employer or any of its Affiliates and generally available to Employer’s
employees during the Term. Nothing in this Agreement shall limit Employer’s or
any of its Affiliates’ ability to exercise the discretion provided to it under
any employee benefit plan, or to adopt, amend or terminate any benefit plan at
any time.

(d) Equity Grant. Following the Effective Date, management of the Employer shall
recommend to the Compensation Committee of the Board of Directors of Wynn
Resorts, Limited that Employee be granted an option to purchase 50,000 shares of
common stock of Wynn Resorts, Limited pursuant to the Wynn Resorts, Limited 2002
Stock Incentive Plan. Such grant shall vest in its entirety five years after the
date of grant; provided that in the event the Employee is terminated without
Cause, the grant will vest pro rata on a monthly basis from the date of grant to
the effective date of Employee’s termination of employment. Upon approval of the
grant by the Compensation Committee the Employer and Wynn Resorts, Limited will
enter into a separate stock option agreement incorporating such terms and
conditions.

 

10



--------------------------------------------------------------------------------

(e) Expense Reimbursement. During the Term and provided the same are authorized
in advance by Employer, Employer shall either pay directly or reimburse Employee
for Employee’s reasonable expenses incurred for the benefit of Employer in
accordance with Employer’s general policy regarding expense reimbursement, as
the same may be modified from time to time. Employer specifically agrees to
reimburse Employee for Employee’s professional dues and continuing professional
education expenses, up to a total of Two Thousand Five Hundred Dollars
($2,500.00) per year of the Term, non-cumulative. Prior to such any payment or
reimbursement of expenses, Employee shall provide Employer with sufficient
detailed invoices of such expenses as may be required by Employer’s policy.

(f) Vacations and Holidays. Commencing as of the Effective Date, Employee shall
be entitled to annual paid vacation and paid holidays (or, at Employer’s option,
an equivalent number of paid days off) in accordance with Employer’s respective
standard policies, however, in no event shall Employee receive less than three
(3) weeks’ paid vacation during any full year of the Term.

(g) Original Hire Date. Employee’s Original Hire Date shall be used for
determining vacation and other benefits.

(h) Withholdings. All compensation provided to Employee by Employer under this
Section 7 shall be subject to applicable withholdings for federal, state or
local income or other taxes, Social Security Tax, Medicare Tax, State
Unemployment Insurance, State Disability Insurance, charitable contributions and
the like.

8. LICENSING REQUIREMENTS.

(a) Employer and Employee hereby covenant and agree that this Agreement may be
subject to the approval of one or more gaming regulatory authorities (the
“Authorities”) pursuant to the provisions of the relevant gaming regulatory
statutes (the “Gaming Acts”) and the regulations promulgated thereunder (the
“Gaming Regulations”). Employer and Employee hereby covenant and agree to use
their best efforts to obtain any and all approvals required by the Gaming Acts
and/or Gaming Regulations. In the event that (i) an approval of this Agreement
by the Authorities is required for Employee to carry out Employee’s duties and
responsibilities set forth in Section 3 of this Agreement, (ii) Employer and
Employee have used their best efforts to obtain such approval, and (iii) this
Agreement is not so approved by the Authorities, then this Agreement shall
immediately terminate and shall be null and void.

 

11



--------------------------------------------------------------------------------

(b) If applicable, Employer and Employee hereby covenant and agree that, in
order for Employee to discharge the duties required under this Agreement,
Employee must apply for or hold a license, registration, permit or other
approval (the “License”) as issued by the Authorities pursuant to the terms of
the relevant Gaming Act and as otherwise required by this Agreement. In the
event Employee fails to apply for and secure, or the Authorities refuse to issue
or renew Employee’s License, Employee, at Employer’s sole cost and expense,
shall promptly defend such action and shall take such reasonable steps as may be
required to either remove the objections or secure or reinstate the Authorities’
approval, respectively. The foregoing notwithstanding, if the source of the
objections or the Authorities’ refusal to renew or maintain Employee’s License
arise as a result of any of the events described in Subsection 1(d) of this
Agreement, then Employer’s obligations under this Section 8 also shall not be
operative and Employee shall promptly reimburse Employer upon demand for any
expenses incurred by Employer pursuant to this Section 8.

(c) Employer and Employee hereby covenant and agree that the provisions of this
Section 8 shall apply in the event Employee’s duties require that Employee also
be licensed by governmental agencies other than the Authorities.

9. CONFIDENTIALITY.

(a) Employee hereby warrants, covenants and agrees that Employee shall not
directly or indirectly use or disclose any Confidential Information, Trade
Secrets, or Works of Authorship, whether in written, verbal, or model form, at
any time or in any manner, except as required in the conduct of Employer’s
business or as expressly authorized by Employer in writing. Employee shall take
all necessary and available precautions to protect against the unauthorized
disclosure of Confidential Information, Trade Secrets, or Works of Authorship.
Employee acknowledges and agrees that such Confidential Information, Trade
Secrets, or Works of Authorship are the sole and exclusive property of Employer
or its Affiliate.

(b) Employee shall not remove from Employer’s premises any Confidential
Information, Trade Secrets, Works of Authorship, or any other documents
pertaining to Employer’s or its Affiliate’s business, unless expressly
authorized by Employer in writing. Furthermore, Employee specifically covenants
and agrees not to make any duplicates, copies, or reconstructions of such
materials and that, if any such duplicates, copies, or reconstructions are made,
they shall become the property of Employer or its Affiliate upon their creation.

(c) Upon termination of Employee’s employment with Employer, Employee shall turn
over to Employer the originals and all copies of any and all papers, documents
and things, including information stored for use in or with computers and
software, all files, Rolodex cards, phone books,

 

12



--------------------------------------------------------------------------------

notes, price lists, customer contracts, bids, customer lists, notebooks, books,
memoranda, drawings, or other documents: (i) made, compiled by, or delivered to
Employee concerning any customer served by Employer or its Affiliate or any
product, apparatus, or process manufactured, used, developed or investigated by
Employer; (ii) containing any Confidential Information, Trade Secret or Work of
Authorship; or (iii) otherwise relating to Employee’s performance of duties
under this Agreement. Employee further acknowledges and agrees that all such
documents are the sole and exclusive property of Employer or its Affiliate.

(d) Employee hereby warrants, covenants and agrees that Employee shall not
disclose to Employer, or any Affiliate, officer, director, employee or agent of
Employer, any proprietary or confidential information or property, including but
not limited to any trade secret, formula, pattern, compilation, program, device,
method, technique or process, which Employee is prohibited by contract, or
otherwise, to disclose to Employer (the “Restricted Information”). In the event,
Employer requests Restricted Information from Employee, Employee shall advise
Employer that the information requested is Restricted Information and may not be
disclosed by Employee.

(e) The obligations of this Section 9 are continuing and shall survive the
termination of Employee’s employment with Employer.

10. RESTRICTIVE COVENANT/NO SOLICITATION.

(a) Employee hereby covenants and agrees that during the Term, or for such
period as Employer continues to employ or compensate Employee, whichever is
longer, Employee shall not directly or indirectly, either as a principal, agent,
employee, employer, consultant, partner, member of a limited liability company,
shareholder of a closely held corporation, or shareholder in excess of two
(2%) per cent of a publicly traded corporation, corporate officer or director,
manager, or in any other individual or representative capacity, engage or
otherwise participate in any manner or fashion in any business that is in
competition in any manner whatsoever with the principal business activity of
Employer or its Affiliates, in or about any market in which Employer or its
Affiliates have or have publicly announced a plan to have hotel or gaming
operations.

(b) Employee hereby further covenants and agrees that, during the Term and for a
period of one (1) year following the expiration of the Term, Employee shall not
directly or indirectly solicit or attempt to solicit for employment any
management level employee of Employer or its Affiliates with or on behalf of any
business that is in competition in any manner whatsoever with the principal
business activity of Employer or its Affiliates, in or about any market in which
Employer or its Affiliates have or have publicly announced a plan to have hotel
or gaming operations.

 

13



--------------------------------------------------------------------------------

(c) Employee hereby further covenants and agrees that the restrictive covenants
contained in this Section 10 are reasonable as to duration, terms and
geographical area and that they protect the legitimate interests of Employer,
impose no undue hardship on Employee, and are not injurious to the public. In
the event that any of the restrictions and limitations contained in this
Section 10 are deemed to exceed the time, geographic or other limitations
permitted by Nevada law, the parties agree that a court of competent
jurisdiction shall revise any offending provisions so as to bring this
Section 10 within the maximum time, geographical or other limitations permitted
by Nevada law.

11. REMEDIES. Employee acknowledges that Employer has and will continue to
deliver, provide and expose Employee to certain knowledge, information,
practices, and procedures possessed or developed by or for Employer at a
considerable investment of time and expense, which are protected as confidential
and which are essential for carrying out Employer’s business in a highly
competitive market. Employee also acknowledges that Employee will be exposed to
Confidential Information, Trade Secrets, Works of Authorship, inventions and
business relationships possessed or developed by or for Employer or its
Affiliates, and that Employer or its Affiliates would be irreparably harmed if
Employee were to improperly use or disclose such items to competitors, potential
competitors or other parties. Employee further acknowledges that the protection
of Employer’s and its Affiliates’ customers and businesses is essential, and
understands and agrees that Employer’s and its Affiliates’ relationships with
its customers and its employees are special and unique and have required a
considerable investment of time and funds to develop, and that any loss of or
damage to any such relationship will result in irreparable harm. Consequently,
Employee covenants and agrees that any violation by Employee of Section 9 or 10
shall entitle Employer to immediate injunctive relief in a court of competent
jurisdiction. Employee further agrees that no cause of action for recovery of
materials or for breach of any of Employee’s representations, warranties or
covenants shall accrue until Employer or its Affiliate has actual notice of such
breach.

12. BEST EVIDENCE. This Agreement shall be executed in original and “Xerox” or
photostatic copies and each copy bearing original signatures in ink shall be
deemed an original.

13. SUCCESSION. This Agreement shall be binding upon and inure to the benefit of
Employer and Employee and their respective successors and assigns.

 

14



--------------------------------------------------------------------------------

14. ASSIGNMENT. Employee shall not assign this Agreement or delegate Employee’s
duties hereunder without the express written prior consent of Employer thereto.
Any purported assignment by Employee in violation of this Section 14 shall be
null and void and of no force or effect. Employer shall have the right to assign
this Agreement freely, including without limitation Employee’s obligations under
Section 10, and Employee hereby acknowledges receipt of consideration in
exchange for Employee’s consent to the assignability of Employee’s obligations
under Section 10 that is additional to and separate from the consideration
provided to Employee exchange for the other covenants in this Agreement.

15. AMENDMENT OR MODIFICATION. This Agreement may not be amended, modified,
changed or altered except by a writing signed by both Employer and Employee.

16. GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada, without regard to conflict of
laws principles.

17. NOTICES. Any and all notices required under this Agreement shall be in
writing and shall be either hand-delivered or mailed, certified mail, return
receipt requested, addressed to:

 

TO EMPLOYER:

   Wynn Las Vegas, LLC    3131 Las Vegas Boulevard South    Las Vegas, Nevada
89109    Attn: Legal Department

TO EMPLOYEE:

   David Sisk    10008 Laurel Springs    Las Vegas, Nevada 89134

All notices hand-delivered shall be deemed delivered as of the date actually
delivered. All notices mailed shall be deemed delivered as of three (3) business
days after the date postmarked. Any changes in any of the addresses listed
herein shall be made by notice as provided in this Section 17.

18. INTERPRETATION. The preamble recitals to this Agreement are incorporated
into and made a part of this Agreement; titles of paragraphs are for convenience
only and are not to be considered a part of this Agreement.

19. SEVERABILITY. In the event any one or more provisions of this Agreement is
declared judicially void or otherwise unenforceable, the remainder of this
Agreement shall survive and such provision(s) shall be deemed modified or
amended so as to fulfill the intent of the parties hereto.

 

15



--------------------------------------------------------------------------------

20. DISPUTE RESOLUTION. Except for equitable actions seeking to enforce the
provisions of Sections 9, 10 and 11 of this Agreement, jurisdiction and venue
for which is hereby granted to the court of general trial jurisdiction in Las
Vegas, Nevada, any and all claims, disputes, or controversies arising between
the parties hereto regarding any of the terms of this Agreement or the breach
thereof, on the written demand of either of the parties hereto, shall be
submitted to and be determined by final and binding arbitration held in Las
Vegas, Nevada, in accordance with Employer’s or its Affiliates’ arbitration
policy governing employment disputes, or, in the absence of any such policy, as
conducted by and in accordance with the employment dispute rules of the American
Arbitration Association. This agreement to arbitrate shall be specifically
enforceable in any court of competent jurisdiction

21. WAIVER. None of the terms of this Agreement, including this Section 21, or
any term, right or remedy hereunder shall be deemed waived unless such waiver is
in writing and signed by the party to be charged therewith and in no event by
reason of any failure to assert or delay in asserting any such term, right or
remedy or similar term, right or remedy hereunder.

22. PAROL. This Agreement constitutes the entire agreement between Employer and
Employee, and supersedes any prior understandings, agreements, undertakings or
severance policies or plans by and between Employer or Employer’s Affiliates, on
the one side, and Employee, on the other side, with respect to its subject
matter or Employee’s employment with Employer or Employer’s Affiliates.

IN WITNESS WHEREOF AND INTENDING TO BE LEGALLY BOUND THEREBY, the parties hereto
have executed and delivered this Agreement as of the year and date first above
written.

 

WYNN LAS VEGAS, LLC     EMPLOYEE /s/ Andrew Pascal     /s/ David Sisk Andrew
Pascal     David Sisk President    

 

16



--------------------------------------------------------------------------------

EXHIBIT 1

Indemnification and Gross-Up for Excise Taxes

(a) Employer shall indemnify and hold Employee harmless from and against any and
all liabilities, costs and expenses (including, without limitation, attorney’s
fees and costs) which Employee may incur as a result of the excise tax imposed
by Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”) or
any similar provision of state or local income tax law (the “Excise Tax”), to
the end that Employee shall be placed in the same tax position with respect to
the Severance Payment under Employee’s Employment Agreement and all other
payments from Employer to Employee in the nature of compensation as Employee
would have been in if the Excise Tax had never been enacted. In furtherance of
such indemnification, Employer shall pay to Employee a payment (the “Gross-Up
Payment”) in an amount such that, after payment by Employee of all taxes,
including income taxes and the Excise Tax imposed on the Gross-Up Payment and
any interest or penalties (other than interest and penalties imposed by reason
of Employee’s failure to file timely tax returns or to pay taxes shown due on
such returns and any tax liability, including interest and penalties, unrelated
to the Excise Tax or the Gross-Up Amount), Employee shall be placed in the same
tax position with respect to the Severance Payment under this Plan and all other
payments from Employer to Employee in the nature of compensation as Employee
would have been in if the Excise Tax had never been enacted. When Employer pays
Employee’s Severance Payment, it shall also pay to Employee a Gross-Up Payment
for the Severance Payment and any other payments in the nature of compensation
that Employer determines are “excess parachute payments” under
Section 280G(b)(1) of the Code (“Excess Parachute Payments”). If, through a
determination of the Internal Revenue Service or any state or local taxing
authority (a “Taxing Authority”), or a judgment of any court, Employee becomes
liable for an amount of Excise Tax not covered by the Gross-Up Payment payable
pursuant to the preceding sentence, Employer shall pay Employee an additional
Gross-Up Payment to make Employee whole for such additional Excise Tax;
provided, however, that, pursuant to Section (c) of this Exhibit 1, Employer
shall have the right to require Employee to protest, contest, or appeal any such
determination or judgment. For purposes of this Exhibit 1, any amount that
Employer is required to withhold under Sections 3402 or 4999 of the Code or
under any other provision of law shall be deemed to have been paid to Employee.

(b) Upon payment to Employee of a Gross-Up Payment, Employer shall provide
Employee with a written statement showing Employer’s computation of such
Gross-Up Payment and the Excess Parachute Payments and Excise Tax to which it
relates, and setting forth Employer’s determination of the amount of gross
income Employee is required to recognize as a result of such payments and
Employee’s liability for the Excise Tax. Employee shall cause his or her
federal, state, and local income tax returns for the period in which Employee
receive such Gross-Up Payment to be prepared and filed in accordance with such
statement, and, upon such filing, Employee shall certify in writing to Employer
that such returns have been so prepared and filed.

 

17



--------------------------------------------------------------------------------

Notwithstanding the provisions of Section (a) of this Exhibit 1, Employer shall
not be obligated to indemnify Employee from and against any tax liability, cost
or expense (including, without limitation, any liability for the Excise Tax or
attorney’s fees or costs) to the extent such tax liability, cost or expense is
attributable to your failure to comply with the provisions of this Section (b).

(c) If any controversy arises between Employee and a Taxing Authority with
respect to the treatment on any return of the Gross-Up Amount, or of any payment
Employee receives from Employer as an Excess Parachute Payment, or with respect
to any return which a Taxing Authority asserts should show an Excess Parachute
Payment, including, without limitation, any audit, protest to an appeals
authority of a Taxing Authority or litigation (a “Controversy”), Employer shall
have the right to participate with Employee in the handling of such Controversy.
Employer shall have the right, solely with respect to a Controversy, to direct
Employee to protest or contest any proposed adjustment or deficiency, initiate
an appeals procedure within any Taxing Authority, commence any judicial
proceeding, make any settlement agreement, or file a claim for refund of tax,
and Employee shall not take any of such steps without the prior written approval
of Employer, which Employer shall not unreasonably withhold. If Employer so
elects, Employee shall be represented in any Controversy by attorneys,
accountants, and other advisors selected by Employer, and Employer shall pay the
fees, costs and expenses of such attorneys, accountants, or advisors, and any
tax liability Employee may incur as a result of such payment. Employee shall
promptly notify Employer of any communication with a Taxing Authority, and
Employee shall promptly furnish to Employer copies of any written
correspondence, notices, or documents received from a Taxing Authority relating
to a Controversy. Employee shall cooperate fully with Employer in the handling
of any Controversy by furnishing Employer any information or documentation
relating to or bearing upon the Controversy; provided, however, that Employee
shall not be obligated to furnish to Employer copies of any portion of his or
her tax returns which do not bear upon, and are not affected by, the
Controversy.

(d) Employee shall pay over to Employer, within ten (10) days after receipt
thereof, any refund Employee receive from any Taxing Authority of all or any
portion of the Gross-Up Payment or the Excise Tax, together with any interest
Employee receive from such Taxing Authority on such refund. For purposes of this
Section (d), a reduction in Employee’s tax liability attributable to the
previous payment of the Gross-Up Amount or the Excise Tax shall be deemed to be
a refund. If Employee would have received a refund of all or any portion of the
Gross-Up Payment or the Excise Tax, except that a Taxing Authority offset the
amount of such refund against other tax liabilities, interest, or penalties,
Employee shall pay the amount of such offset over to Employer, together with the
amount of interest Employee would have received from the Taxing Authority if
such offset had been an actual refund, within ten (10) days after receipt of
notice from the Taxing Authority of such offset.

 

18